DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed June 10, 2021 to the office action made on December 10, 2020.  
The argument is against the claims 1-41 are rejected under 35 U.S.C. 102 as being unpatentable over Liu et al. (20170128397) is persuasive. The rejections are herewith withdrawn.
The argument is against the claims 1-41 are rejected under 35 U.S.C. 102 as being unpatentable over Liu et al. (20130236542) is not persuasive. The rejections are herewith maintained. Applicant argues Liu teaches an extended release formulation and as seen in example C of the specification the fluctuation index of an extended release formulation is not less than 170.   However, the Examiner states Applicant solely exemplifies one formulation with a fluctuation index of less than 170 and this formulation is an extended release formulation.  
The argument is against the claims 1-41 are rejected under 35 U.S.C. 102 as being unpatentable over Liu et al. (US 20170258828 A1) is not persuasive. The rejections are herewith maintained. Applicant argues Liu teaches an immediate release formulation however, the reference teaches “suitable dosage form for use in the present methods includes an oral dosage form. Suitable oral dosage forms include, without limitation, a liquid form, a gel form, a semi-liquid (for example, a liquid, such as a viscous liquid, containing some solid) form, a semi-solid (a solid containing some liquid) form, and/or a solid form, for example. Merely by way of 
The argument is against the claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (WO/2014/109863)  is not persuasive. The rejections are herewith maintained. Again as above, the oral formulation described by Berg et al. is not a zero-order process.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 50-66 are rejected under 35 U.S.C. 102 as being anticipated by Liu et al. (20130236542)
Liu  et al. teaches extended or modified release oral formulation can be prepared using additional methods known in the art. For example, a suitable extended release form of the magnesium threonate compositions provided herein may be a matrix tablet or capsule composition. Suitable matrix forming materials include, for example, waxes (e.g., carnauba, bees wax, paraffin wax, ceresine, shellac wax, fatty acids, and fatty alcohols), oils, hardened oils or fats (e.g., hardened rapeseed oil, castor oil, beef tallow, palm oil, and soya bean oil), and polymers (e.g., hydroxypropyl cellulose, polyvinylpyrrolidone, hydroxypropyl methyl cellulose, and polyethylene glycol). The reference teaches supplement has generally been about 200-250 mg per day for adults supplement has generally been about 200-250 mg per day for adults. In some embodiments, the dissolution medium is a saline solution. In some embodiments, the oral dosage form further comprises a polymer binder mixed with the magnesium (Mg) and threonate (T). In some embodiments, the polymer comprises polyvinylpyrrolidone. In some embodiments, the oral dosage form further comprises a pharmaceutically acceptable amount of magnesium stearate. In some embodiments, the oral dosage form further comprises of one or more of polyvinylpyrrolidone, polyvinyl acetate, or propylene glycol. In addition to the active ingredients comprising magnesium and threonate, the oral dosage forms of the present invention can comprise any numbers of physiologically acceptable excipients, depending in part on the controlled release mechanism to be used. “Physiologically Acceptable” includes molecular entities and compositions that do not produce an adverse, allergic or other untoward reaction when administered to an animal, or a human, as appropriate, e.g., those that are pharmaceutically acceptable. “Physiologically Acceptable Carrier” includes any and all solvents, dispersion media, coatings, antibacterial and antifungal agents, isotonic and absorption delaying agents and the like. The use of such media and agents for physiologically active substances is well known in the art. Except insofar as any conventional media or agent is incompatible with the active ingredient, its use in the magnesium threonate compositions is contemplated. Supplementary active ingredients can also .

Claims 67-79  are rejected under 35 U.S.C. 102 as being anticipated by Liu et al. (US 20170258828 A1)  	
Liu  et al. teaches amount of magnesium-containing compound, e.g., magnesium threonate The agent may be administered, e.g., orally, intravenously, intrathecally, etc. The [Mg.sup.2+].sub.i-elevating agent may be formulated in any suitable dosage form for administering to the individual. A suitable dosage form for use in the present methods includes an oral dosage form. Suitable oral dosage forms include, without limitation, a liquid form, a gel form, a semi-liquid (for example, a liquid, such as a viscous liquid, containing some solid) form, a semi-solid (a solid containing some liquid) form, and/or a solid form, for example. Merely by way of example, a tablet form, a capsule form, a food form, a chewable form, a non-chewable form, a slow- or sustained-release form, a non-slow- or non-sustained-release from (e.g., immediate release form), and/or the like, may be employed.  Also provided herein is a method of reducing a cognitive impairment in an individual, the method including: administering an effective amount of magnesium threonate to a human individual having or suspected of having a cognitive impairment, wherein the effective amount reduces a functional age of a brain of the human individual. In certain embodiments, the effective amount includes an amount from 20 mg/kg/day to 50 mg/kg/day. In certain embodiments, the amount is from 20 mg/kg/day to 30 mg/kg/day. In certain embodiments, the magnesium threonate is administered for 6 days or more. In certain embodiments, the cognitive impairment includes cognitive fluctuation, age-related cognitive decline, mild cognitive impairment and/or a magnesium deficiency-caused .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 67-101 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (WO/2014/109863).
Berg teaches a nutritional composition comprising a carbohydrate source, a protein source, a fat source and magnesium threonate. Exemplified is 9 mg/100kCal. Non-limiting examples of carbohydrate materials suitable for use herein include hydrolyzed or intact, naturally or chemically modified, starches sourced from corn, tapioca, rice or potato, in waxy or non-waxy forms.  In a milk formulation a MgStearate component was added.  The nutritional composition may comprise whole glucan particle β-glucan, particulate β-glucan, PGG-glucan (poly-1,6-β-D-glucopyranosyl-1,3-β-D-glucopyranose) or any mixture thereof.  A stabilizer may be optionally included in some embodiments of the nutritional composition(s) of the present disclosure. Suitable stabilizers for use in practicing the nutritional composition of the present disclosure include, but are not limited to, gum arabic, gum ghatti, gum karaya, gum tragacanth, agar, furcellaran, guar gum, gellan gum, locust bean gum, pectin, low methoxyl pectin, gelatin, microcrystalline cellulose, CMC (sodium carboxymethylcellulose), methylcellulose hydroxypropyl methyl cellulose, hydroxypropyl cellulose, DATEM (diacetyl tartaric acid esters of mono- and diglycerides), dextran, carrageenans, and mixtures thereof.
The reference does not teach the amounts claimed.
However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.
Claims 80-101 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (20130236542)
Liu  et al. is as discussed above.
Although the reference does not teach the lean body mass, Liu  et al. teaches the optimal dosage can be dependent on the subject. In some embodiments, the subject is a human. In such embodiment, the dosage can be optimized to treat a condition in a human. [0154] In some embodiments, the oral dosage forms of the present invention is administered to a subject at a dose less than about 2 mg elemental magnesium/kg/day, less than about 4 mg elemental magnesium/kg/day, less than about 6 mg elemental magnesium/kg/day, less than about 8 mg elemental magnesium/kg/day, less than about 10 mg elemental magnesium/kg/day, or less than about 12 mg elemental magnesium/kg/day. In some embodiments, the oral dosage forms of the present invention are administered to a subject at a dose more than about 2 mg elemental magnesium/kg/day, more than about 4 mg elemental magnesium/kg/day, more than about 6 mg elemental magnesium/kg/day, more than about 8 mg elemental magnesium/kg/day, more than about 10 mg elemental magnesium/kg/day, or more than about 12 mg elemental magnesium/kg/day. The optimal dosage can depend on the subject. In some embodiments, the subject is a human. In such an embodiment, the dosage can be optimized to treat a condition in a human.
Therefore, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.

Claims 80-101 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170258828 A1)  	
Liu  et al. is as discussed above.
Although the reference does not teach the lean body mass, Liu  et al. teaches amount of magnesium-containing compound, e.g., magnesium threonate The agent may be administered, e.g., orally, intravenously, intrathecally, etc. The [Mg.sup.2+].sub.i-elevating agent may be formulated in any suitable dosage form for administering to the individual. A suitable dosage form for use in the present methods includes an oral dosage form. Suitable oral dosage forms include, without limitation, a liquid form, a gel form, a semi-liquid (for example, a liquid, such as a viscous liquid, containing some solid) form, a semi-solid (a solid containing some liquid) form, and/or a solid form, for example. Merely by way of example, a tablet form, a capsule form, a food form, a chewable form, a non-chewable form, a slow- or sustained-release form, a non-slow- or non-sustained-release from (e.g., immediate release form), and/or the like, may be employed.  Also provided herein is a method of reducing a cognitive impairment in an individual, the method including: administering an effective amount of magnesium threonate to a human individual having or suspected of having a cognitive impairment, wherein the effective amount reduces a functional age of a brain of the human individual. In certain embodiments, the effective amount includes an amount from 20 mg/kg/day to 50 mg/kg/day. In certain embodiments, the amount is from 20 mg/kg/day to 30 mg/kg/day. In certain embodiments, the magnesium threonate is administered for 6 days or more. In certain embodiments, the cognitive impairment includes cognitive fluctuation, age-related cognitive decline, mild cognitive impairment and/or a magnesium deficiency-caused neurological disorder.
Therefore, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.

Conclusion
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627